

116 HR 3519 IH: Better Service to Borrowers Act of 2019
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3519IN THE HOUSE OF REPRESENTATIVESJune 26, 2019Ms. Schrier (for herself, Mr. Allred, Mr. Casten of Illinois, and Ms. Kendra S. Horn of Oklahoma) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to develop a common manual for loan servicers to ensure
			 quality of practice and increase borrower satisfaction.
	
 1.Short titleThis Act may be cited as the Better Service to Borrowers Act of 2019. 2.Requiring a common manual for servicers (a)In generalPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by adding at the end the following:
				
					493E.Requiring a common manual for loan servicers
 (a)In generalNot later than 1 year after the date of enactment of the Better Service to Borrowers of 2019, the Secretary shall develop a manual of common procedures and policies for entities with which the Secretary enters into contracts for the origination, servicing, and collection of covered loans to standardize procedures to ensure consistency of quality and practice across loan servicers, and a minimum standard of quality and practice to ensure that borrowers are well-served.
 (b)UpdatesThe Secretary shall update the manual under subsection (a) as frequently as may be necessary, but not less frequently than every 5 years.
 (c)Covered loans definedThe term covered loans means— (1)loans sold or assigned to the Secretary under part B;
 (2)loans made or purchased under part D; and (3)loans referred, transferred, or assigned to the Secretary under part E..
 (b)Part D loansSection 456(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087f(a)(2)) is amended in the first sentence by inserting before the period at the end the following: , including the applicable procedures and policies described in the manual developed under section 493E.
			